Exhibit 20 Press release issued February 8, 2011 For Immediate Release February 8, 2011 BOWL AMERICA REPORTS SECOND QUARTER EARNINGS Bowl America Inc. today reported fiscal year second quarter earnings declined to $.06 per share and first-half earnings to $.02 per share, from $.08 and $.09 per share, respectively, for the comparable prior year quarter and six-month periods. Promotional pricing has helped to increase traffic, however the Company believes that people’s persistent unease over their economic stability and employment status affects decisions of financial commitment and discretionary spending. Building deep cash reserves during more than 50 years in business has enabled the Company to continue its long-term strategy of paying regular dividends. Tomorrow the Company will pay a per share quarterly dividend of $.16, an increase over the prior quarter, and is hopeful that this will be the 39th consecutive year of increased dividends. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended December 26, December 27, December 26, December 27, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 12/26/10 12/27/09 ASSETS Total current assets including cash and short-term investments of $9,188 & $10,411 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
